 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11   Jeffrey Steven McCreary,                                  Case No.: 18-cv-00789-CAB-BGS
12                                           Petitioner,
                                                               ORDER GRANTING IN PART AND
13   v.                                                        DENYING IN PART MOTION TO
                                                               EXPAND THE RECORD, OR IN
14   M.E. Spearman, Warden,
                                                               THE ALTERNATIVE, FOR STAY
15                                         Respondent.         AND ABEYANCE
16
                                                               [ECF NO. 6]
17
18
19
20            I.      INTRODUCTION
21            On March 18, 2018, Petitioner Jeffrey Steven McCreary (“Petitioner”), a state
22   prisoner proceeding pro se and in forma pauperis, constructively filed a Petition for Writ
23   of Habeas Corpus (“Petition) pursuant to 28 U.S.C. § 2254 challenging his 2014 first
24   degree murder conviction. (ECF No. 1.) In his Petition, he raises fourteen claims. (Id. at
25   6-20.)1 Petitioner then filed a Motion to Expand the Record, or in the alternative, Motion
26
27
28   1
         The Court cites the CM/ECF document numbers and paginations when referencing all docketed filings.

                                                           1
                                                                                           18-cv-00789-CAB-BGS
 1   for Stay and Abeyance (“Motion”), in which he seeks to expand the record to include a
 2   limited portion of a state-filed habeas petition for writ of habeas corpus and seven exhibits
 3   attached to that petition. (ECF No. 6 at 3, 20-87.) Alternatively, he asks that the Court
 4   stay this matter under either Rhines v. Weber, 544 U.S. 269 (2005) or Kelly v. Small, 315
 5   F.3d 1063 (9th Cir. 2003), overruled on other grounds by Robbins v. Carey, 481 F.3d 1143,
 6   1448-49 (9th Cir. 2007) to allow him to return to state court to exhaust five additional
 7   claims. (Id. at 3, 9-19). Four out of the five additional claims Petitioner seeks to exhaust
 8   are not asserted in his Petition. (Compare ECF No. 1 at 6-19, with ECF No. 6 at 9.)
 9   Petitioner also requests an evidentiary hearing. (ECF No. 6 at 9.) Respondent M.E.
10   Spearman, Warden at California High Desert State Prison (“Respondent”) filed an
11   Opposition to the Motion on June 25, 2018. (ECF No. 9.) Petitioner filed his Reply nunc
12   pro tunc to July 30, 2018. (ECF No. 10.) For the first time in his Reply, Petitioner requests
13   appointment of counsel. (Id. at 5.)
14         As set forth herein, the Court finds that Petitioner’s request to expand the record is
15   unnecessary given that Respondent will lodge complete copies of all of Petitioner’s state
16   habeas petitions with the Court; his request is DENIED. To the extent Petitioner requests
17   a stay and abeyance to return to state court to present unexhausted claims, he is GRANTED
18   a stay pursuant to Kelly and DENIED a stay pursuant to Rhines. To the extent Petitioner
19   seeks an evidentiary hearing at this point in the proceedings, his request is DENIED as
20   premature. Finally, at this time, his request for appointment of counsel is DENIED
21   without prejudice.
22         II.    PROCEDURAL HISTORY
23         Petitioner’s claims stem from a judgment of conviction entered in June 2014. (ECF
24   No. 1. at 1.) He pursued a direct appeal, with the California Court of Appeal affirming the
25   conviction on September 29, 2016 and the California Supreme Court denying his petition
26   for review on January 18, 2017. (Id. at 2.) His conviction became final on April 18, 2017,
27   which is the date his right to seek relief from the United States Supreme Court expired.
28   See Bowen v. Roe, 188 F.3d 1157, 1159 (9th Cir. 1999).

                                                   2
                                                                               18-cv-00789-CAB-BGS
 1          Petitioner filed his initial state habeas petition, case number HCN1500, with the
 2   California Superior Court on August 31, 2017, which was denied on September 6, 2017.
 3   (Id. at 3, 67-68.) He subsequently filed a habeas petition with the California Court of
 4   Appeal, case number D073026, which was denied on October 31, 2017. (Id. at 4, 69-70.)
 5   Finally, he filed a habeas petition on November 20, 2017 with the California Supreme
 6   Court, case number S245567, which was denied on February 14, 2018. (Id. at 4.)
 7          Petitioner then constructively filed the instant federal Petition on March 18, 2018,
 8   raising fourteen claims. (ECF No. 1.) In his Petition, he alleges seven of the fourteen
 9   claims were raised on direct appeal, and the other seven claims were presented to the
10   California Supreme Court via petition number S245567. (Id. at 6-12 [claims presented on
11   direct appeal], 13-19 [claims presented via state habeas petition].) He subsequently filed
12   the instant Motion nunc pro tunc to May 23, 2018, in which he lists an additional five
13   claims he wishes to exhaust. 2 (ECF No. 6 at 9.)
14          However, following the Court’s review of the Petition as well as the additional
15   claims included in the Motion, it appears one of the claims in his Petition, claim number
16   fourteen based on his actual innocence, is unexhausted.3 (See ECF No. 1 at 19.) In his
17   Motion, Petitioner lists this actual innocence claim with four other unexhausted claims and
18   states that “[n]one of the following claims have ever been presented before. All of the
19   following claims are from Discovery I just received.” (ECF No. 6 at 8.) His other four
20
21
     2
22     In the Motion, Petitioner lists his request for an evidentiary hearing as claim number six. (ECF No. 6 at
     9.)
23   3
       In his Petition, Petitioner alleges that his actual innocence claim was raised in his California Supreme
     Court petition number S245567. (ECF No. 1 at 19.) Petitioner attached petition number S245567 to his
24   federal Petition. (See id. at 25.) However, his actual innocence claim is not listed amongst his
25   “contentions” presented to the California Supreme Court. (See id. at 39 [listing his five claims for relief].)
     In petition number S245567, Petitioner cited to Schlup v. Delo, 513 U.S. 298, (1995) in support of his
26   contention three (3), but made no argument regarding his actual innocence, except to write and circle the
     words “miscarriage of justice exemption” in his memorandum of point and authorities. (See id. at 53.)
27   The fact that his actual innocence claim is unexhausted is further underscored by his assertion in his
     Motion that the “new” discovery his unexhausted claims are premised upon includes “the proof needed to
28   prove [his] innocence.” (ECF No. 6 at 3.)

                                                           3
                                                                                             18-cv-00789-CAB-BGS
 1   unexhausted claims are only raised in his Motion and are not included in the Petition.
 2   (Compare ECF No. 1 at 6-9, with ECF No. 6 at 8-9.)
 3          Since the filing of the instant Petition, Petitioner has begun the process of presenting
 4   his five additional unexhausted claims to the California courts. Petitioner claims he filed
 5   a second habeas petition, case number HCN1519, with the California Superior Court,
 6   which was denied on April 19, 2018. (ECF No. 6 at 5.) On May 23, 2018, he filed a habeas
 7   petition regarding his five unexhausted claims with the California Court of Appeal, which
 8   was denied on May 25, 2018.4 A habeas petition presumably regarding these same five
 9   unexhausted claims was filed on July 30, 2018 with the California Supreme Court. It is
10   currently pending.5
11          The five additional claims Petitioner seeks to exhaust are: (1) the addition of a mid-
12   trial felony murder charge and new theory of kidnapping, which was not supported by
13   evidence at the preliminary hearing, violated his constitutional right to a fair trial;6 (2) he
14   is actually innocent and newly presented evidence, ineffective assistance of counsel, the
15   prosecutor’s use of false evidence, and other constitutional violations resulted in a
16   miscarriage of justice; (3) his rights to compulsory process and present a complete defense
17
18
19   4
       The Court may take notice of facts that are capable of accurate and ready determination “from sources
     whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b); United States v. Bernal–Obeso,
20   989 F.2d 331, 333 (9th Cir. 1993). The record of a state court proceeding is a source whose accuracy
21   cannot reasonably be questioned, and judicial notice may be taken of court records. Harris v. County of
     Orange, 682 F.3d 1126, 1131-32 (9th Cir. 2012) (noting that a court may take judicial notice of court
22   records). Accordingly, the Court takes judicial notice of the California Court of Appeal docket in In re
     Jeffrey          McCreary,            Case           No.         D074018,             available        at
23   http://appellatecases.courtinfo.ca.gov/search/case/dockets.cfm?dist=41&doc_id=2252292&doc_no=D07
     4018&request_token=NiIwLSIkXkg9WzBFSCJNTEhIIFA6UkxbJCNeRztRMCAgCg%3D%3D.
24   5
       The Court takes judicial notice of the California Supreme Court docket in McCreary on H.C., Case No.
25   S250337,                                             available                                         at
     http://appellatecases.courtinfo.ca.gov/search/case/dockets.cfm?dist=0&doc_id=2258767&doc_no=S250
26   337&request_token=NiIwLSIkXkg9WzBFSCJNUENIMFg0UDxTJiJeSzlSQCAgCg%3D%3D                              (last
     visited Dec. 11, 2018).
27   6
       Petitioner appears to be abandoning this claim. In his Reply, he states that he will “remove Ground #1
     from my second state habeas and continue [to pursue] the remaining grounds in the Stay and Abeyance
28   Motion.” (ECF No. 10 at 2.)

                                                        4
                                                                                         18-cv-00789-CAB-BGS
 1   were violated by trial counsel’s failure to present multiple witnesses who would have
 2   provided exculpatory evidence; (4) his due process rights were violated due to his counsel’s
 3   failure to present photographs recreating bullet trajectory and shooter position and a video
 4   of his codefendant discussing a murder he committed when he was fourteen years old; and
 5   (5) an “independent ineffective assistance of counsel” claim based on the “sheer volume
 6   of errors and omissions” and his counsel’s failure to object to prosecutorial misconduct.
 7   (ECF No. 6 at 9-18; see also ECF No. 1 at 19 [alleging actual innocence claim in the
 8   Petition].)
 9            III.   DISCUSSION
10            In his Motion, Petitioner requests to expand the record to include his new state
11   habeas corpus petition and the corresponding exhibits. (ECF No. 6 at 3, 10-87.) He asks
12   in the alternative for a stay and abeyance of his Petition under either Kelly v. Small, 315
13   F.3d 1063 (9th Cir. 2003), overruled on other grounds by Robbins v. Carey, 481 F.3d 1143,
14   1448-49 (9th Cir. 2007) or Rhines v. Weber, 544 U.S. 269 (2005).
15            Respondent argues that Petitioner has not satisfied the requirements for a stay and
16   abeyance pursuant to either Kelly or Rhines, as his unexhausted claims7 are untimely
17   prohibiting a Kelly stay, and he has failed to establish good cause for his failure to exhaust
18   or demonstrate a likelihood of success on the merits8 as required by Rhines. (ECF No. 9.)
19   Respondent also argues Petitioner has not met the standard for an evidentiary hearing. (Id.
20   at 3.)
21                   A. Legal Standard
22            Federal habeas petitioners who wish to challenge a state court conviction or length
23   of confinement in state prison must first exhaust state judicial remedies. 28 U.S.C.
24   § 2254(b)-(c); Rose v. Lundy, 455 U.S. 509, 522 (1982) (holding a district court must
25
26
     7
       Elsewhere in her Opposition, Respondent argues somewhat inconsistently that Petitioner’s “unexhausted
27   claims, or a variation on these claims, were presented and rejected on direct appeal.” (ECF No. 9 at 6.)
     8
       Respondent misstates this requirement. Petitioner must establish that at least one of his unexhausted
28   claims is not “plainly meritless” under Rhines. Dixon v. Baker, 847 F.3d 714, 722 (9th Cir. 2017).

                                                        5
                                                                                        18-cv-00789-CAB-BGS
 1   dismiss a federal habeas petition containing both unexhausted and exhausted claims);
 2   Granberry v. Greer, 481 U.S. 129, 133-34 (1987) (“as a matter of comity, federal courts
 3   should not consider a claim in a habeas corpus petition until after the state courts have had
 4   an opportunity to act”). The petitioner must “seek full relief first from the state courts, thus
 5   giving those courts the opportunity to review all claims of constitutional error.” Dixon v.
 6   Baker, 847 F.3d 714, 718 (9th Cir. 2017) (quoting Rose, 455 U.S. at 518-19); see also
 7   Sandgathe v. Maass, 314 F.3d 371, 376 (9th Cir. 2002) (finding that a petitioner must
 8   exhaust all available state remedies, either through direct appeal of his conviction or
 9   through collateral proceedings).
10         Exhaustion of a habeas petitioner’s federal claims requires they be “fairly
11   present[ed]” to each appropriate state court. Baldwin v. Reese, 541 U.S. 27, 29 (2004). A
12   petitioner must provide the highest state court with a fair opportunity to consider the factual
13   and legal bases of his claims prior to presenting them to federal court.            Weaver v.
14   Thompson, 197 F.3d 359, 364 (9th Cir. 1999) (citing Picard v. Connor, 404 U.S. 270, 276
15   (1971)0; Davis v. Silva, 511 F.3d 1005, 1008-09 (9th Cir. 2008). In California, a state
16   prisoner “may seek review of an adverse lower court decision by filing an original petition
17   (rather than a notice of appeal) in the higher court . . . .” Waldrip v. Hall, 548 F.3d 729,
18   734 (9th Cir. 2008).
19         When a petitioner files a “mixed” petition, one containing both exhausted and
20   unexhausted claims, courts may either dismiss the petition in its entirety or grant a stay to
21   permit the petitioner to exhaust his unexhausted claims. Rose, 455 U.S. at 510. There are
22   two procedures available to federal habeas petitioners who wish to proceed with
23   unexhausted claims for relief. In that circumstance, a stay may be appropriate under either
24   Kelly or Rhines. See Rhines, 544 U.S. at 277-78; Kelly, 315 F.3d at 1063. In King v. Ryan,
25   564 F.3d 1133 (9th Cir. 2009), the Ninth Circuit summarized the difference between the
26   procedures as follows:
27         Rhines allows a district court to stay a mixed petition, and does not require
           that unexhausted claims be dismissed while the petitioner attempts to exhaust
28

                                                    6
                                                                                  18-cv-00789-CAB-BGS
 1         them in state court. In contrast, the three-step procedure outlined in Kelly
           allows the stay of fully exhausted petitions, requiring that any unexhausted
 2
           claims be dismissed.
 3
     564 F.3d at 1139-40. These two methods are separate and distinct procedures for staying
 4
     federal proceedings in the context of mixed habeas corpus petitions. Id. at 1140.
 5
                        1. Rhines Procedure
 6
           Rhines permits federal courts to stay “mixed” federal habeas petitions, which contain
 7
     exhausted and unexhausted claims, while the petitioner returns to state court to exhaust the
 8
     unexhausted claims. 544 U.S. at 277-78; see Rose, 455 U.S. at 510 (defining a “mixed”
 9
     habeas petition). Under Rhines, a district court must stay a mixed petition only if: (1) the
10
     petitioner has “good cause” for his failure to exhaust his claims in state court; (2) the
11
     unexhausted claims are not “plainly meritless”; and (3) there is no indication that the
12
     petitioner intentionally engaged in dilatory litigation tactics. Rhines, 544 U.S. at 278;
13
     Dixon, 847 F.3d at 721-22. Petitioner must establish that at least one of his unexhausted
14
     claims is not “plainly meritless” under Rhines. Dixon, 847 F.3d at 722. The Supreme
15
     Court has held that a Rhines “stay and abeyance should be available only in limited
16
     circumstances” because staying a federal habeas petition frustrates the Antiterrorism and
17
     Effective Death Penalty Act’s (“AEDPA”) objective of encouraging finality. Rhines, 544
18
     U.S. at 277.
19
                        2. Kelly Procedure
20
           A Kelly stay may be granted when a federal habeas petition consists of entirely
21
     exhausted claims, but the petitioner seeks a stay to raise new claims in state court. 315
22
     F.3d at 1070-71. A petitioner must delete unexhausted claims from his federal petition,
23
     exhaust those claims in state court, and then re-add them to his federal petition via
24
     amendment. King, 564 F.3d at 1138-41. Critically, because a Kelly stay does not toll
25
     AEDPA’s one-year statutory deadline, an untimely petitioner is precluded from such a stay
26
     unless he is entitled to statutory or equitable tolling or if Petitioner’s unexhausted claims
27
     “relate back” to his exhausted claims. See Mayle v. Felix, 545 U.S. 644, 659 (2005);
28

                                                   7
                                                                                18-cv-00789-CAB-BGS
 1   Holland v. Florida, 560 U.S. 631, 649 (2010) (permitting equitable tolling when petitioner
 2   demonstrates (1) he has been pursuing his rights diligently, and (2) that some extraordinary
 3   circumstance stood in his way.”)
 4         “An amended habeas petition . . . does not relate back (and thereby escape AEDPA’s
 5   one-year time-limit) when it asserts a new ground for relief supported by facts that differ
 6   in both time and type from those the original pleadings set forth.” Mayle, 545 U.S. at 650.
 7   To relate back, a claim must share “a common core of operative facts” with a timely claim.
 8   Id. at 659, 664. A claim does not relate back to an existing claim simply because it arises
 9   from “the same trial, conviction or sentence.” Id. at 663-64.
10                B. Analysis
11                       1. Request to Expand the Record
12         Here, Petitioner requests that the Court expand the record to include his new state
13   habeas corpus petition and the corresponding exhibits.          (ECF No. 6 at 3, 10-87.)
14   Respondent is correct in that the Court will have before it “complete copies of [Petitioner’s]
15   state court filings, including all habeas corpus records and the direct appeal record” as part
16   of the lodgments provided by Respondent in due course. (See ECF No. 9 at 20); Rules
17   Governing § 2254 Cases, Rule 5(c), (d) (requirement to lodge records, including briefs on
18   appeal and opinions). Accordingly, enlargement of the record to include Petitioner’s new
19   state habeas corpus petition and corresponding exhibits is unnecessary and his request to
20   expand the record is DENIED. However, to the extent Petitioner seeks to have the claims
21   raised in his new state court habeas petition ultimately be addressed on their merits, the
22   Court addresses his request for a stay and abeyance to return to state court to exhaust the
23   new claims below.
24                       2. Request for Stay and Abeyance
25         Petitioner has filed a Petition that is mixed, as it includes an unexhausted actual
26
27
28

                                                   8
                                                                                18-cv-00789-CAB-BGS
 1   innocence claim,9 as well as numerous exhausted claims. (See ECF No. 1 at 19.) In his
 2   Motion, Petitioner lists four additional unexhausted claims in addition to his actual
 3   innocence claim he seeks to exhaust. The four additional unexhausted claims are not
 4   alleged, however, in Petition. (See ECF No. 1.) Petitioner is currently in the process of
 5   presenting all five of these unexhausted claims to the California Supreme Court. (ECF No.
 6   6 at 9.)
 7                           a. Stay and Abeyance Under Rhines
 8            As discussed above, Petitioner’s sole unexhausted claim that is actually alleged in
 9   the Petition is claim number fourteen. (ECF No. 1 at 19.) In this claim, Petitioner alleges
10   that he is actually innocent “of shooting anyone” as his co-defendant was the individual
11   who actually pulled the trigger. (Id.) He references a “newly presented witness that has
12   credible, material, relevant evidence showing [he] could not be the shooter as it was the
13   codefendant . . . .” (Id.) Based on this claim as drafted, it is unclear who the “newly
14   presented witness” is. (See id.) Following a full review of the Petition and the attached
15   state habeas petition number S245567 submitted to the California Supreme Court, it
16   appears Petitioner is attempting to base this claim on the summary of an interview
17   conducted with Roxanne Chavez. (See ECF No. 1 at 13 [Petitioner’s ineffective assistance
18   of counsel claim regarding failure to interview Chavez in federal Petition referencing state
19   court habeas petition number S245567 contention number one]; 40-41 [argument in
20   support of contention number one]; 58-60 [Chavez interview summary].)
21            As noted above, Rhines sets forth three requirements a petitioner must establish
22   before a mixed habeas petition will be stayed. See Rhines, 544 U.S. at 278; Dixon, 847
23   F.3d at 721-22. Here, Petitioner has not shown that his sole unexhausted claim, his actual
24   innocence claim, as alleged in his Petition is not “plainly meritless.” He fails to explain in
25   his federal Petition claim number fourteen how information contained in the Chavez
26
27
28   9
         See supra footnote 3.

                                                   9
                                                                                18-cv-00789-CAB-BGS
 1   interview constitutes proof of his actual innocence. (See ECF No. 1 at 19 [single page in
 2   support of actual innocence claim].) Further, in his attached state court habeas petition
 3   number S245567, Petitioner makes no argument linking the Chavez interview to a claim
 4   of actual innocence. Thus, based on the actual innocence claim as alleged in the Petition,
 5   Petitioner has failed to establish that this claim is not “plainly meritless.” See McQuiggin
 6   v. Perkins, 569 U.S. 383, 386 (2013) (in the context of actual innocence allegation,
 7   petitioner must “persuade[ ] the district court that, in light of the new evidence, no juror,
 8   acting reasonably, would have voted to find him guilty beyond a reasonable doubt.”).
 9   Accordingly, Petitioner is not entitled to a stay of his mixed Petition in its entirety; his
10   request for a Rhines stay of his mixed Petition is DENIED.
11                      b. Stay and Abeyance Under Kelly
12         In addition to a Rhines stay, Petitioner also requests a stay pursuant to Kelly. (ECF
13   No. 6 at 3.) The district court has discretion to implement a stay and abeyance under Kelly
14   when the standard for Rhines is not met. King, 564 F.3d at 1140, 1143 (noting that the use
15   of the Kelly procedure does “not present the same dangers of abuse” as a Rhines stay). As
16   described by the Ninth Circuit, a Kelly stay involves a three-step process:
17         (1) petitioner amends his petition to delete any unexhausted claims, (2) the
           court stays and holds in abeyance the amended, fully exhausted petition,
18
           allowing the petitioner the opportunity to proceed to state court to exhaust the
19         deleted claims, and (3) petitioner later amends his petition and re-attaches the
           newly-exhausted claims to the original petition.
20
21   King, 564 F.3d at 1135 (citing Kelly, 315 F.3d at 1070-71). As detailed above, Petitioner
22   has already presented his unexhausted claims to the California Superior Court and
23   California Court of Appeal. His petition number S250337 has been pending since July 30,
24   2018 before the California Supreme Court.
25         Under the Kelly procedure, Petitioner does not have to show good cause. King, 564
26   F.3d at 1140. However, he will not be permitted to amend his petition unless the newly
27   exhausted claims are timely under the statute of limitations, or they “relate back” to the
28   claims in the fully exhausted petition. Id. at 1141. As explained in King, due to AEDPA’s

                                                  10
                                                                               18-cv-00789-CAB-BGS
 1   one year statute of limitations, “demonstrating timeliness will often be problematic” for a
 2   petitioner and, therefore, the process is not only cumbersome, but is also risky.10 King, 564
 3   F.3d at 1140-41. At this point, the Court does not have enough information before it to
 4   fully assess whether Petitioner’s new claims would be timely or whether he will need to
 5   establish they relate back to his fully exhausted claims.
 6          Because Petitioner’s unexhausted claims include an actual innocence claim, this
 7   could potentially constitute an exception to AEDPA’s one-year limitations period. See
 8   McQuiggin, 569 U.S. at 386; also Lee v. Lampert, 653 F.3d 929, 934-37 (9th Cir. 2011)
 9   (en banc). Further, Respondent does not address the timeliness of Petitioner’s claims under
10   the one-year AEDPA limitations period. (See ECF No. 9.) Instead, the only timeliness
11   argument she makes is that because the California Court of Appeal found Petitioner’s
12   unexhausted claims to be untimely, Petitioner cannot meet the Kelly requirements for a
13   stay.11 (ECF No. 9 at 6.) This is not the type of timeliness analysis required for a Kelly
14   stay. See King, 564 F.3d at 1140-41 (discussing timeliness under the AEDPA one-year
15   limitations period in the context of the Kelly procedure). Additionally, the Court does not
16   have the benefit of a full record of Petitioner’s filings with the California state courts or the
17   full state court record of Petitioner’s trial as Respondent has not yet filed any lodgments in
18   this case.
19
20
     10
21      AEDPA applies a one-year statute of limitations to federal habeas corpus petitions. 28 U.S.C.
     § 2244(d)(1)(A)-(D). Thus, a petitioner who wishes to challenge his state court conviction in federal court
22   via a habeas corpus petition must file within one year of his conviction becoming final. Although the
     statute of limitations does not run while a properly filed state habeas corpus petition is pending, absent
23   some other basis for tolling, the statute of limitations does run while a federal habeas petition is pending.
     28 U.S.C. § 2244(d)(2); see Duncan v. Walker, 533 U.S. 167, 181-82 (2001); King, 564 F.3d at 1141;
24   Nino v. Galaza, 183 F.3d 1003, 1006 (9th Cir. 1999).
     11
25      Respondent attached the incorrect California Court of Appeal decision in support of her Opposition.
     (See ECF No. 9 at 9-10.) However, in the correct California Court of Appeal decision regarding his second
26   habeas petition, the appellate court discusses the timeliness of his petition in relation to the date of his
     sentencing. (See ECF No. 9 at 7 [“More than three years after he was sentenced, ‘without any explanation
27   for delay,’ he presented the five unexhausted claims to the California Court of Appeal which found them
     ‘barred as untimely.’”) However, the date of sentencing is not the trigger date for the running of AEDPA’s
28   one-year statute of limitations.

                                                          11
                                                                                            18-cv-00789-CAB-BGS
 1          Because of these factors, the Court is unable to determine whether Petitioner’s
 2   currently unexhausted claims would be time-barred, what periods of statutory tolling
 3   Petitioner may be entitled to, whether Petitioner’s claim of actual innocence warrants relief
 4   from the limitations period, and whether Petitioner would be required to establish that his
 5   unexhausted claims “relate back” to his exhausted claims. Thus, the futility of Petitioner’s
 6   unexhausted claims cannot be fully assessed. Additionally, without the benefit of the state
 7   court record and only scant briefing from Respondent addressing the issue, at least one of
 8   the unexhausted claims appears to be potentially “valid.” 12 See Kelly, 315 F.3d at 1070
 9   (emphasizing the “clear appropriateness of a stay when valid claims would otherwise be
10   forfeited”); (ECF No. 6 at 9, 14-16 [right to present a complete defense and trial counsel’s
11   failure to present evidence of confession by co-defendant; actual innocence claim premised
12   on new evidence including evidence of confession by co-defendant]). Such determinations
13   would be better assessed via a motion to amend the Petition following Petitioner’s
14   exhaustion of his new claims in state court.
15          Accordingly, the Court finds it appropriate at this time to GRANT Petitioner’s
16   request for a stay of this action pursuant to Kelly. Petitioner is permitted to withdraw his
17   unexhausted claim as alleged in the Petition to allow his remaining claims in the Petition
18   to be held in abeyance under Kelly. To comply with the Kelly procedure, Petitioner will
19   be required to file an amended federal habeas petition deleting his unexhausted claim. The
20   Court will then stay and hold in abeyance the amended, fully exhausted petition while
21
22
     12
        In the instant Motion, Petitioner greatly expands upon his actual innocence claim (claim number two)
23   in comparison to the actual innocence claim he alleged as claim number fourteen in the Petition. (ECF
     No. 6 at 12-14, 23-84 [“new” evidence supporting Petitioner’s actual innocence].) He provides more
24   substantive argument and claims that in addition to the Chavez interview, there are several other pieces of
25   evidence which were not presented at trial that establish his innocence, including evidence of his co-
     defendant’s confession that he committed the shooting in question. (Id.) While it is difficult to assess
26   these types of evidence without the benefit of the full state record, and also in light of Respondent’s failure
     to substantively address or rebut any of Petitioner’s “new” evidence in their Opposition, at this stage the
27   Court finds that Petitioner has done enough to show that his claim is potentially “valid” under Kelly. Thus,
     he will be permitted to attempt to add the actual innocence claim as alleged in his Motion as claim number
28   two back to the Petition utilizing the Kelly procedure discussed above.

                                                           12
                                                                                              18-cv-00789-CAB-BGS
 1   Petitioner exhausts the claims listed in his Motion. Petitioner will then be responsible for
 2   filing a timely motion to amend his federal habeas petition to re-insert the newly exhausted
 3   claims into the original petition. Petitioner is advised that if he cannot demonstrate that the
 4   claims are timely or relate back to the original exhausted claim, he will be unable to litigate
 5   the new claims in this Court.
 6         Thus, the Court does not reach the question of whether the new claims Petitioner
 7   intends to exhaust may later be presented in this federal habeas action by way of
 8   amendment. The Court will address this question when, and if, Petitioner seeks leave to
 9   present his newly exhausted claims to the Court via an amended federal petition pursuant
10   to the third step of the Kelly procedure. Petitioner is cautioned that “technical exhaustion”
11   in state court does not guarantee federal review at the third step of the Kelly procedure. See
12   Mayle, 545 U.S. at 659 (newly exhausted claims that are untimely may only be added back
13   if they “relate back” to the original unexhausted claims); King, 564 F.3d at 1140-41 (a
14   newly exhausted claim may be added to a stayed federal petition if timely under AEDPA).
15         IV.    REQUEST FOR EVIDENTIARY HEARING
16         Petitioner requests an evidentiary hearing. (ECF No. 10 at 5.) To the extent
17   Petitioner is requesting an evidentiary hearing be held at this stage of the proceedings, his
18   request is premature. Pursuant to Rule 8(a) of the Rules Governing § 2254 Cases, a court
19   determines whether an evidentiary hearing is warranted in a habeas proceeding after the
20   respondent files an answer to the petition. See Fed. Rules Governing § 2254 Cases, Rule
21   8(a). To date, Respondent has not filed an answer or motion to dismiss in this case (see
22   Docket) and the Court is granting a stay in this case to allow Petitioner to present his
23   unexhausted claims to state court. Accordingly, Petitioner’s request for an evidentiary
24   hearing is DENIED as premature.
25         V.     REQUEST FOR APPOINTMENT OF COUNSEL
26         Petitioner requests for the first time appointment of counsel in his Reply. (ECF No.
27   10 at 5.) He neither addresses the standard for appointment of counsel nor provides any
28   bases for such an appointment. (See id.)

                                                   13
                                                                                 18-cv-00789-CAB-BGS
 1         The Sixth Amendment right to counsel does not extend to federal habeas corpus
 2   actions by state prisoners. McCleskey v. Zant, 499 U.S. 467, 495 (1991); Chaney v. Lewis,
 3   801 F.2d 1191, 1196 (9th Cir. 1986). However, financially eligible habeas petitioners
 4   seeking relief pursuant to 28 U.S.C § 2254 may receive court appointed counsel when “the
 5   interests of justice so require,” as determined by the court. 18 U.S.C. § 3006A(a)(2)(B);
 6   Luna v. Kernan, 784 F.3d 640, 642 (9th Cir. 2015); Terranova v. Kincheloe, 912 F.2d 1176,
 7   1181 (9th Cir. 1990). The interests of justice require appointment of counsel when the
 8   court conducts an evidentiary hearing on the petition. Terranova, 912 F.2d at 1177;
 9   Knaubert v. Goldsmith, 791 F.2d 722, 728 (9th Cir. 1986). Appointment of counsel is
10   discretionary where no evidentiary hearing or discovery is necessary. Id.; Luckett v.
11   McDaniel, 213 F.3d 642 (9th Cir. 2000).
12         Further, an indigent prisoner is not entitled to the appointment of counsel unless “the
13   circumstances of a particular case indicate that appointed counsel is necessary to prevent
14   due process violations.” Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986). Such a
15   violation can occur in the absence of counsel if the issues involved are too complex for the
16   petitioner or if the petitioner has such a limited education that he is incapable of presenting
17   his claims. Hawkins v. Bennett, 423 F.2d 948, 950 (8th Cir. 1970). A court must exercise
18   discretion and “evaluate the likelihood of success on the merits as well as the ability of the
19   petitioner to articulate his claims pro se in light of the complexity of the legal issues
20   involved.” Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983).
21         The Court finds Petitioner is not entitled to appointment of counsel based on due
22   process concerns. At this point, because the Court does not find an evidentiary hearing is
23   warranted, Petitioner would only be entitled to appointment of counsel if its denial would
24   constitute a violation of due process. The Court finds that it does not. As is the case in
25   considering every habeas petition, the Court is obligated to and will view Petitioner’s
26   filings liberally and independently scrutinize the state court record. Knaubert, 791 F.2d at
27   729 (finding highly protective procedures for pro so petitioners and court’s obligation to
28   “review the record and render an independent legal conclusion” weigh in favor of finding

                                                   14
                                                                                 18-cv-00789-CAB-BGS
 1   that due process does not require appointment of counsel). Additionally, there is nothing
 2   about the claims or Petitioner’s ability to present his claims that indicates the particular
 3   circumstances of his case require counsel or that counsel should be appointed in the interest
 4   of justice. See LaMere v. Risley, 827 F.2d 622, 626 (9th Cir. 1987) (finding district court
 5   did not abuse its discretion in denying habeas petitioner appointed counsel based on interest
 6   of justice when his pleadings demonstrated he had a good understanding of the case and
 7   could coherently present his contentions); Roberts v. Long, No. 14CV0427-WQH DHB,
 8   2015 WL 3862871, at *12 (S.D. Cal. June 19, 2015) (finding appointment of counsel is not
 9   required to prevent a due process violation where there is no indication that the petition is
10   incapable of presenting his claims or that the issues are too complex).
11         Moreover, having reviewed the instant Motion, Petition, and the petitions filed
12   before the California Supreme Court in this case, Petitioner has proven himself capable of
13   presenting his arguments and the claims in his Petition. Therefore, the Court finds that that
14   the interests of justice do not require the appointment of counsel. Accordingly, Petitioner’s
15   request for appointment of counsel is DENIED without prejudice.
16         VI.    CONCLUSION
17         For the foregoing reasons, Petitioner’s Motion to Expand the Record, or in the
18   alternative, Motion for Stay and Abeyance (ECF No. 6) is GRANTED IN PART AND
19   DENIED IN PART. Petitioner’s request to expand the record is DENIED and his request
20   for a stay and abeyance is DENIED pursuant to Rhines v. Weber, 544 U.S. 269 (2005) and
21   GRANTED pursuant to Kelly v. Small, 315 F.3d 1063 (9th Cir. 2003), overruled on other
22   grounds by Robbins v. Carey, 481 F.3d 1143, 1448-49 (9th Cir. 2007).
23         Within 15 days of the issuance of this Order, Petitioner is to file an amended petition
24   removing any unexhausted claims. The Court will then direct the Clerk of Court to
25   administratively close this case for the duration of the stay at that time.
26         Within 30 days of the California Supreme Court issuing an order resolving
27   Petitioner’s unexhausted claims, Petitioner is to file a motion to lift the stay as well as a
28   motion to file an amended petition for writ of habeas corpus addressing the timeliness of

                                                   15
                                                                                   18-cv-00789-CAB-BGS
 1   his newly exhausted claims, together with a proposed amended petition.
 2         Further, Petitioner’s request for an evidentiary hearing is DENIED as premature
 3   and his request for appointment of counsel is DENIED without prejudice.
 4         IT IS SO ORDERED.
 5
 6   Dated: December 13, 2018
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               16
                                                                              18-cv-00789-CAB-BGS
